Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 6/15/2020, as modified by the preliminary amendment, also filed on 6/15/2020.  Claims 1-15 are pending in the present application.

	
	

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 6/15/2020 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hole, et al (US PG Publication 2017/0006512), hereafter Hole, in view of Yang (US Patent No. 10,932,225), and further in view of Wigard, et al (US PG Publication 2021/0144611), hereafter Wigard.
	
Regarding claim 1, Hole teaches a method performed by a user equipment (UE) in a wireless communication system, 
the method comprising: 
receiving information on neighbor cell from a serving cell, wherein the information informs to which group the neighbor cell belongs
([0065] - (a) Cells listed in a large number of NCLs broadcast by cells in the NCL provided by the serving cell may be more likely to be close to the serving cell; and (b) cells appearing in few NCLs broadcast by cells in the NCL provided by the serving cell may be farther from the serving cell.  For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both);  
performing cell change from the serving cell to the neighbor cell
([0020] – The measurement information may be used in changing the serving cell of the terminal 13 to a new serving cell (e.g., by means of cell reselection, network-assisted cell change, handover, cell change order, redirection, etc.) 27, which may be either under network control, or which may be done autonomously, by the terminal 13);  
when the neighbor cell belongs to a first group, counting the cell change
([0065] – For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both.  Cell A is the serving cell and that Cell A's NCL includes Cells B, C, D, E, F, and G 
(When cell G is with class/group associated with cell A, the terminal includes cell G in its reporting));  
when the neighbor cell belongs to a second group, skipping counting the cell change
([0065] - For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both.  If Cell B is relatively weak, then Cell G may be eliminated from the reduced NCL or may be designated as requiring less frequent measurement/reporting
(When cell G is with class/group associated with cell B, the terminal does not include cell G in its reporting));
Hole does not teach
reporting a number of counted cell change for estimating mobility state of the UE,
wherein the first group and the second group are configured based on altitude of the UE.
In the same field of endeavor, Yang teaches the limitations not taught by Hole, including	
reporting a number of counted cell change for estimating mobility state of the UE
(Col. 1, lines 37-39 - An access network device receives movement information of a terminal device sent by the terminal device
Col. 4, lines 5-9 - The movement speed information is movement state information of the terminal device, and the movement state information is indicated by a quantity of cell reselections performed by the terminal device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, which includes reporting a number of cells based on the class/group with which the cell is associated, to include Yang’s teaching of using a terminal-reported a quantity of cell reselections to determine a movement state of the terminal, for the benefit of enabling the access network device to determine a relatively suitable paging area and reducing signaling overhead (see [Col. 20, lines 23-28]).
Hole, in view of Yang, does not teach
wherein the first group and the second group are configured based on altitude of the UE.
In the same field of endeavor, Wigard teaches the limitations not taught by Hole, in view of Yang, including
wherein the first group and the second group are configured based on altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, and determine the altitude position state of the terminal device to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information
(Terminal device determined to be in an altitude position state of terrestrial based on reporting of one group of configured cells and determined to be in an altitude position state of airborne based on reporting of the other group of configured cells)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, which includes reporting a number of cells based on the class/group with which the cell is associated, to include Wigard’s teaching of determining a terminal device altitude state based on information from a group of cells in a terrestrial area and another group of cells in an airborne area, for the benefit of improving a certainty of the determining of the terminal device altitude state (see [0003]).

Regarding claim 2, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 1.
Hole further teaches
wherein the first group is located closer to the serving cell than the second group
([0065] - (a) Cells listed in a large number of NCLs broadcast by cells in the NCL provided by the serving cell may be more likely to be close to the serving cell; and (b) cells appearing in few NCLs broadcast by cells in the NCL provided by the serving cell may be farther from the serving cell). 

Regarding claim 3, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 1.
Hole further teaches
wherein the information includes a first tier value of the first group and a second tier value of the second group, and wherein the first tier value and the second tier value are configured based on a distance from the serving cell
([0064] – The cells in the NCL may be categorized by the terminal into three classes: (1) in reduced NCL/high-priority; (2) in reduced NCL/low-priority; and (3) not in reduced NCL.  It is noted that this is only a non-limiting example, and there may be, for example, more classes.  Such categorization may be based, e.g., on relative location with respect to the serving cell). 

Regarding claim 4, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 3.
Hole further teaches
wherein the first tier value is below a threshold, and the second tier value is equal to or above the threshold
([0064] – The cells in the NCL may be categorized by the terminal into three classes: (1) in reduced NCL/high-priority; (2) in reduced NCL/low-priority; and (3) not in reduced NCL.  It is noted that this is only a non-limiting example, and there may be, for example, more classes
(The cells are categorized into classes/groups that may be below or above a particular priority)). 

Regarding claim 5, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 1.
Hole further teaches
wherein the information varies according to the altitude of the UE
([0019] - FIG. 1 shows a conceptual drawing of a communication network in which various techniques disclosed herein may be used
 [0024] – Locations (locations of cells – see [0023) may be determined in absolute terms, such as height, relative to a particular (fixed or moving) point, such as distance relative to a location of a given terminal 13
[0025] – In generating the reduced NCL 24, it may be advantageous to include in the reduced NCL cells that are, according to some criterion, considered to be "nearby." The reduced NCL may, in one example, include only those cells of the NCL that are within some predetermined distance of the terminal 13
(NCL information changes according to locations of cells within a distance of the terminal, the locations of the cells being determined based on height of the given terminal)). 

Regarding claim 6, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 1.
Wigard further teaches

detecting the altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device); and
determining whether the information is related with the altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, and determine the altitude position state of the terminal device to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information
(Terminal device determined to be in an altitude position state of terrestrial based on reporting of one group of configured cells and determined to be in an altitude position state of airborne based on reporting of the other group of configured cells)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, and further in view of Wigard, which includes reporting a number of cells based on the class/group with which the cell is associated, to include 

Regarding claim 8, Hole teaches
a user equipment (UE) in a wireless communication system
([0019] and Fig. 15 – Terminal/UE),
the UE comprising: 
a transceiver for transmitting or receiving a radio signal
(Fig. 15 – Terminal includes transmitter circuitry 143 and receiver circuitry 147); and 
a processor coupled to the transceiver
(Fig. 15 – Terminal includes processor 145, coupled to the transmitter circuitry 143 and receiver circuitry 147), 
the processor configured to:
control the transceiver to receive information on neighbor cell from a serving cell, wherein the information informs to which group the neighbor cell belongs
([0065] - (a) Cells listed in a large number of NCLs broadcast by cells in the NCL provided by the serving cell may be more likely to be close to the serving cell; and (b) cells appearing in few NCLs broadcast by cells in the NCL provided by the serving cell may be farther from the serving cell.  For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both);
perform cell change from the serving cell to the neighbor cell
([0020] – The measurement information may be used in changing the serving cell of the terminal 13 to a new serving cell (e.g., by means of cell reselection, network-assisted cell change, handover, cell change order, redirection, etc.) 27, which may be either under network control, or which may be done autonomously, by the terminal 13);
when the neighbor cell belongs to a first group, count the cell change
([0065] – For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both.  Cell A is the serving cell and that Cell A's NCL includes Cells B, C, D, E, F, and G 
(When cell G is with class/group associated with cell A, the terminal includes cell G in its reporting)); 
when the neighbor cell belongs to a second group, skip counting the cell change
([0065] - For cells that fall under (b), the terminal may elect to reduce measurements, reports, or both.  If Cell B is relatively weak, then Cell G may be eliminated from the reduced NCL or may be designated as requiring less frequent measurement/reporting
(When cell G is with class/group associated with cell B, the terminal does not include cell G in its reporting)). 
Hole, in view of Yang, does not teach
wherein the first group and the second group are configured based on altitude of the UE.
In the same field of endeavor, Wigard teaches the limitations not taught by Hole, in view of Yang, including
wherein the first group and the second group are configured based on altitude of the UE 
([0016] - The network node determines the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, and determine the altitude position state of the terminal device to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information
(Terminal device determined to be in an altitude position state of terrestrial based on reporting of one group of configured cells and determined to be in an altitude position state of airborne based on reporting of the other group of configured cells)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, which includes reporting a number of cells based on the class/group with which the cell is associated, to include Wigard’s teaching of determining a terminal device altitude state based on information from a group of cells in a terrestrial area and another group of cells in an airborne area, for the benefit of improving a certainty of the determining of the terminal device altitude state (see [0003]).

Regarding claim 9, Hole, in view of Yang, and further in view of Wigard, teaches the UE of claim 8.
Hole further teaches
wherein the first group is located closer to the serving cell than the second group
([0065] - (a) Cells listed in a large number of NCLs broadcast by cells in the NCL provided by the serving cell may be more likely to be close to the serving cell; and (b) cells appearing in few NCLs broadcast by cells in the NCL provided by the serving cell may be farther from the serving cell). 
 
Regarding claim 10, Hole, in view of Yang, and further in view of Wigard, teaches the UE of claim 8.
Hole further teaches

([0064] – The cells in the NCL may be categorized by the terminal into three classes: (1) in reduced NCL/high-priority; (2) in reduced NCL/low-priority; and (3) not in reduced NCL.  It is noted that this is only a non-limiting example, and there may be, for example, more classes.  Such categorization may be based, e.g., on relative location with respect to the serving cell).

Regarding claim 11, Hole, in view of Yang, and further in view of Wigard, teaches the UE of claim 10.
Hole further teaches
wherein the first tier value is below a threshold, and the second tier value is equal to or above the threshold
([0064] – The cells in the NCL may be categorized by the terminal into three classes: (1) in reduced NCL/high-priority; (2) in reduced NCL/low-priority; and (3) not in reduced NCL.  It is noted that this is only a non-limiting example, and there may be, for example, more classes
(The cells are categorized into classes/groups that may be below or above a particular priority)). 

Regarding claim 12, Hole, in view of Yang, and further in view of Wigard, teaches the UE of claim 8.

wherein the information varies according to the altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, and determine the altitude position state of the terminal device to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information
(Terminal device determined to be in an altitude position state of terrestrial based on reporting of one group of configured cells and determined to be in an altitude position state of airborne based on reporting of the other group of configured cells)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, and further in view of Wigard, which includes reporting a number of cells based on the class/group with which the cell is associated, to include Wigard’s teaching of determining a terminal device altitude state based on information from a group of cells in a terrestrial area and another group of cells in an airborne area, for the benefit of improving a certainty of the determining of the terminal device altitude state (see [0003]).

Wigard further teaches
wherein the processor is further configured to:
detect the altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device); and
determine whether the information is related with the altitude of the UE
([0016] - The network node determines the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, and determine the altitude position state of the terminal device to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information
(Terminal device determined to be in an altitude position state of terrestrial based on reporting of one group of configured cells and determined to be in an altitude position state of airborne based on reporting of the other group of configured cells)).


Regarding claim 14, Hole, in view of Yang, and further in view of Wigard, teaches the UE of claim 13.
Wigard further teaches
wherein the processor is configured to: 
measure a number of neighbor cells; and 
determine the altitude of the UE based on the number of neighbor cells.
	In the same field of endeavor, Tang teaches the limitations not taught by Hole, in view of Yang, including
wherein the processor is configured to: 
measure a number of neighbor cells
([0016] - Cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state.  Cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state); and 

([0016] - Cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state.  Cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, and further in view of Wigard, which includes reporting a number of cells based on the class/group with which the cell is associated, to include Wigard’s teaching of determining a terminal device altitude state based on information from a group of cells in a terrestrial area and another group of cells in an airborne area, for the benefit of improving a certainty of the determining of the terminal device altitude state (see [0003]).

Regarding claim 15, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 1. 
Hole further teaches
wherein the UE is in communication with at least one of 
a mobile device
([0019] - Terminal 13 may be a communication device capable of communication via the communication network;
a terminal (or "mobile" or "mobile station" or "user equipment (UE)," for example) may be a mobile terminal, such as a smartphone, PDA, PC, e-reader, etc
(mobile terminal communicates with other mobile terminals)),
a network
([0019] - Terminal 13 may be a communication device capable of communication via the communication network), and/or 
autonomous vehicles other than the UE. 

Regarding claim 7, Hole, in view of Yang, and further in view of Wigard, teaches the method of claim 6.
Wigard further teaches
wherein the detecting the altitude of the UE comprises:
measuring a number of neighbor cells
([0016] - Cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state.  Cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state); and 
determining the altitude of the UE based on the number of neighbor cells
([0016] - Cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state.  Cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hole, in view of Yang, and further in view of Wigard, which includes reporting a number of .


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michaelsen, et al (US PG Publication 2015/0072706), hereafter Michaelsen, teaches determining a mobility state of a user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

	

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646